Title: To Alexander Hamilton from John Fitzgerald, [July 1793]
From: Fitzgerald, John
To: Hamilton, Alexander



[Alexandria, Virginia, July, 1793]
Sir!

By an Act of Congress in the Year 1790, the Gold Coins of France, England, Spain and Portugal were made a legal tender, in the receipt and payment of all monies received and paid by virtue of said Act, at the rate of 89 cents for every penny-weight thereof.
By an Act past last Session, the Gold Coins of Britain and Portugal were made a legal tender after the 1st. Instant, at the rate of 100 Cents for every 27 Grains actual weight thereof, and not otherwise. In consequence of which regulation, a loss of ⅛th of one per cent will be sustained by each Officer of the Customs, on the balance of Cash on hand the said 1st. July Instant, as no person holding a Draft on them, whether drawn prior or subsequent to that date will receive payment otherwise than agreeably to the last act, and I presume you will see the propriety of allowing the difference in the next settlement of our accounts.
A small difference of opinion has arisen between the Surveyor of this District and myself, respecting the fees for the admeasurment of Vessels. He is of the opinion that the proviso in the Law which says, that “in all cases where the Tonnage of any Ship or Vessel shall be ascertained by any person appointed for that purpose, such person shall be paid a reasonable compensation therefor, out of the fees aforesaid, before any distribution thereof, as aforesaid” makes it clear in his favour; I think however that this construction would operate too severely; as in my case (there being no Naval Officer) I should pay two thirds of the compensation to a person appointed merely to ease the Surveyor, and to do that duty which he in person has a right to perform. I am strengthened in this opinion by a letter of yours to Mr. Lee on this subject dated the 18th. of January 1792 wherein you say “The Surveyor of your District has written to me on the subject of a person who should be authorized by you to aid him in the admeasurement of Vessels, this appointment you will perceive is attended with no expense to the United States, no provision for the compensation of such a person being made, the wages he receives will be defrayed by the Surveyor out of his Emoluments. It should seem therefore, if he wants such assistance, and the person he recommends to you is unexceptionable, that it might be well to appoint him.” I request you will examine this matter and see if any thing has happened since the above letter was written to cause a change in your opinion.
As I have had no instructions, what fee should be charged for filling up and signing Passports or Sea Letters, and not thinking it of moment to trouble you about them I have charged 20 Cents as for a Certificate, as this does not appear to me to be in proportion to the trouble, I will be much obliged by having your opinion respecting it.
I am Sir   Your most Obedient Servant

John Fitzgerald, Collector

